.




    1    Colleen A. Snyder (SB No. 274064)
         colleen@rudermanknox.com
    2    Ruderman & Knox, LLP
    3    1300 National Drive, Suite 120
         Sacramento, CA 95834
    4    Telephone: (916) 563-0100
    5
         Facsimile: (916) 563-0114
         Attorneys for Plaintiff
    6

    7

    8
                                THE UNITED STATES DISTRICT COURT
    9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
    10

    11
          J.J., by and through his guardian ad litem     CASE NO: 2:19-CV-01404-KJM-DB
    12    and parent, TYLER A.,
    13                                                   ORDER GRANTING PETITION FOR
                        Plaintiff,                       APPOINTMENT OF GUARDIAN AD
    14                                                   LITEM
          vs.
    15

    16    ROCKLIN UNIFIED SCHOOL
          DISTRICT,
    17

    18                  Defendant.

    19

    20          The Petition for Appointment of Tyler A. as guardian ad litem of J.J. is hereby
    21   GRANTED.
    22   DATED: August 27, 2019.
    23
                                                         UNITED STATES DISTRICT JUDGE
    24

    25

    26
                                                       -1-
    27   Order Granting Petition for Appointment of Guardian ad Litem
    28
